 

Exhibit 10.1

 

LOAN AGREEMENT

 

This Loan Agreement (the “Agreement”) dated as of September 30, 2015, is between
Bank of America, N.A. (the “Bank”) and Versar, Inc., a Delaware corporation (the
“Borrower”).

 

1.           DEFINITIONS

 

1.1         Capitalized terms used herein but not defined herein shall have the
meanings as set forth on Schedule 1.1.

 

2.           REVOLVING FACILITY: AMOUNT AND TERMS

 

2.1         Line of Credit Amount.

 

(a)          During the Availability Period described below, the Bank will
provide a line of credit to the Borrower (the “Revolving Facility”). The amount
of the Revolving Facility is Twenty-Five Million Dollars ($25,000,000) (as such
amount may be reduced from time to time, the “Revolving Facility Commitment”).

 

(b)          The Revolving Facility is a revolving line of credit. During the
Availability Period, the Borrower may repay principal amounts under the
Revolving Facility in full or in part at any time, without premium or penalty,
and reborrow such amounts.

 

(c)          For all purposes of this Agreement, in calculating the principal
balance outstanding under the Revolving Facility, the calculation shall include
the amount of any outstanding letters of credit issued pursuant to Section 2.5,
including amounts drawn on any letters of credit and not yet reimbursed.

 

(d)          The principal balance outstanding under the Revolving Facility
shall not exceed the Revolving Facility Commitment. If the Borrower exceeds this
limit, the Borrower will immediately pay the excess to the Bank upon the Bank’s
demand.

 

2.2         Availability Period.

 

The Revolving Facility is available during the period (the “Availability
Period”) between the date of this Agreement and September 30, 2018, or such
earlier date as the Availability Period may terminate as provided in this
Agreement (the “Revolving Facility Expiration Date”).

 

2.3         Repayment Terms.

 

(a)          The Borrower will pay interest on the advances under the Revolving
Facility in arrears on December 31, 2015, and then on the last day of each
quarter thereafter until payment in full of the principal balance of the
Revolving Facility.

 

(b)          The Borrower will repay in full all principal, interest or other
charges outstanding under the Revolving Facility on the Revolving Facility
Expiration Date.

 

2.4         Interest Rate.

 

The interest rate applicable to the advances under the Revolving Facility is a
rate per year equal to the LIBOR Daily Floating Rate plus 1.95%.

 

 1 

 

 

2.5         Letters of Credit.

 

As a subfacility under the Revolving Facility, during the Availability Period,
the Bank may from time to time to issue or cause an affiliate to issue standby
letters of credit for the account of the Borrower (each, a “Letter of Credit”
and collectively, “Letters of Credit”); provided however, that the aggregate
drawn and undrawn amount of all outstanding Letters of Credit shall not at any
time exceed $5,000,000. The form and substance of each Letter of Credit shall be
subject to approval by the Bank, in its sole discretion. Each Letter of Credit
shall be issued for a term, as designated by the Borrower, not to exceed 365
days; provided, however, no Letter of Credit shall have an expiration date more
than 365 days beyond the Revolving Facility Expiration Date. Letters of Credit
may include a provision providing that their expiry date will automatically be
extended each year for an additional one year period unless the Bank delivers
written notice to the contrary; provided, however, that each Letter of Credit
must include a final expiry date which will not be subject to automatic
extension. The undrawn amount of all Letters of Credit shall be reserved under
the Revolving Facility and such amount shall not be available for borrowings.
Each Letter of Credit shall be subject to the additional terms and conditions of
the Letter of Credit agreements, applications and any related documents required
by the Bank in connection with the issuance of Letters of Credit. At the option
of the Bank, any drawing paid under a Letter of Credit may be deemed an advance
under the Revolving Facility and shall be repaid by the Borrower in accordance
with the terms and conditions of this Agreement applicable to such advances;
provided however, that if advances under the Revolving Facility are not
available, for any reason, at the time any drawing is paid, then the Borrower
shall immediately pay to the Bank the full amount drawn, together with interest
from the date such drawing is paid to the date such amount is fully repaid by
the Borrower, at the rate of interest applicable to advances under the Revolving
Facility. In such event the Borrower agrees that the Bank, in its sole
discretion, may debit any account maintained by the Borrower with the Bank for
the amount of any such drawing. The Borrower agrees to deposit cash collateral
in an account with the Bank, pursuant to documentation in form and substance
satisfactory to the Bank, in an amount equal to the aggregate outstanding
undrawn face amount of all Letters of Credit which remain outstanding on the
Revolving Facility Expiration Date. The Borrower grants a security interest in
such cash collateral account to the Bank. Amounts held in such cash collateral
account shall be applied by the Bank to the payment of drafts drawn under such
letters of credit and to the obligations and liabilities of the Borrower to the
Bank, in such order of application as the Bank may in its sole discretion elect.

 

3.           TERM FACILITY: AMOUNT AND TERMS

 

3.1         Loan Amount.

 

The Bank agrees to provide a term loan (the “Term Loan Facility”) to the
Borrower in the amount of Five Million Dollars ($5,000,000).

 

3.2         Availability Period.

 

The Term Loan Facility shall be made available in one disbursement from the Bank
on the date of this Agreement.

 

3.3         Repayment Terms.

 

(a)          The Borrower will pay interest on the outstanding principal balance
of the Term Loan Facility in arrears on December 31, 2015, and then on the last
day of each quarter thereafter until payment in full of all principal
outstanding under the Term Loan Facility.

 

 2 

 

 

(b)          The Borrower will repay principal outstanding under the Term Loan
Facility in quarterly installments of $833,333.33 on each of December 31, 2015,
March 31, 2016, June 30, 2016, September 30, 2016, December 31, 2016 and March
31, 2017. In any event, on March 31, 2017, the Borrower will repay in full the
remaining principal balance outstanding under the Term Loan Facility plus any
accrued and unpaid interest.

 

(c)          The Borrower may prepay the principal balance outstanding under the
Term Loan Facility in full or in part at any time without any prepayment penalty
or fee. The prepayment will be applied pro rata to the remaining installments of
principal (including such payment due at maturity) due under the Term Loan
Facility.

 

(d)          Amounts repaid or prepaid on the Term Loan Facility may not be
reborrowed.

 

3.4         Interest Rate.

 

The interest rate applicable to the principal balance outstanding under the Term
Loan Facility is a rate per year equal to the LIBOR Daily Floating Rate plus
1.95%.

 

4.           LOAN ADMINISTRATION AND FEES

 

4.1         Fees.

 

The Borrower will pay to the Bank the fees set forth on Schedule A.

 

4.2         Collection of Payments.

 

(a)          Each payment by the Borrower will be made in Dollars and in
immediately available funds, without setoff or counterclaim.

 

(b)          Payments will be made by debit to a deposit account, if direct
debit is provided for in this Agreement or is otherwise authorized by the
Borrower. For payments not made by direct debit, payments will be made by mail
to the address shown on the Borrower’s statement, or by such other method as may
be permitted by the Bank.

 

(c)          Each disbursement by the Bank and each payment by the Borrower will
be evidenced by records kept by the Bank which will, absent manifest error, be
conclusively presumed to be correct and accurate and constitute an account
stated between the Borrower and the Bank.

 

4.3         Borrowing Procedures; Borrower’s Instructions.

 

(a)          Subject to the terms, conditions and procedures stated elsewhere in
this Agreement, the Bank may honor instructions for advances or repayments and
any other instructions under this Agreement given by the Borrower by any one of
the individuals the Bank reasonably believes is authorized to sign loan
agreements on behalf of the Borrower, or any other individual designated by any
one of such authorized signers (each an “Authorized Individual”). The Bank may
honor any such instructions made by any one of the Authorized Individuals,
whether such instructions are given in writing or by telephone, telefax or
Internet and intranet websites designated by the Bank with respect to separate
products or services offered by the Bank.

 

(b)          In order to facilitate the borrowing of loans hereunder, the
Borrower and the Bank may mutually agree to enter into an autoborrow agreement
in form and substance satisfactory to the Bank providing for the automatic
advance by the Bank loans under the conditions set forth in such agreement,
which shall be in addition to the conditions set forth herein.

 

 3 

 

 

4.4         Direct Debit.

 

The Borrower agrees that on the due date of any amount due under this Agreement,
the Bank will debit the amount due from a deposit account to be agreed between
the Borrower and Bank, or such other of the Borrower’s accounts with the Bank as
designated in writing by the Borrower (the “Designated Account”). Should there
be insufficient funds in the Designated Account to pay all such sums when due,
the full amount of such deficiency shall be immediately due and payable by the
Borrower.

 

4.5         Banking Days.

 

Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the Commonwealth of Virginia, and, if such day relates
to amounts bearing interest at an offshore rate (if any), means any such day on
which dealings in Dollar deposits are conducted among banks in the offshore
Dollar interbank market. All payments and disbursements which would be due on a
day which is not a banking day will be due on the next banking day. All payments
received on a day which is not a banking day will be applied to the credit on
the next banking day.

 

4.6         Interest Calculation.

 

Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed. This results in more interest or a higher fee than if a 365-day year is
used. Installments of principal which are not paid when due under this Agreement
shall continue to bear interest until paid. To the extent that any calculation
of interest or any fee required to be paid under this Agreement shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

 

4.7         Default Rate.

 

Upon the occurrence of any Event of Default or after maturity or after judgment
has been rendered on any obligation under this Agreement, all amounts
outstanding under this Agreement, including any unpaid interest, Letter of
Credit fees, fees, or costs, will at the option of the Bank bear interest at a
rate which is 2.0% higher than the rate of interest otherwise provided under
this Agreement (the “Default Rate”). This may result in compounding of interest.
This will not constitute a waiver of any default.

 

4.8         Taxes.

 

If any payments to the Bank under this Agreement are made from outside the
United States, the Borrower will not deduct any foreign taxes from any payments
it makes to the Bank. If any such taxes are imposed on any payments made by the
Borrower (including payments under this paragraph), the Borrower will pay the
taxes and will also pay to the Bank, at the time interest is paid, any
additional amount which the Bank specifies as necessary to preserve the
after-tax yield the Bank would have received if such taxes had not been imposed.
The Borrower will confirm that it has paid the taxes by giving the Bank official
tax receipts (or notarized copies) within thirty (30) days after the due date.

 

 4 

 

 

4.9         Payment in Kind.

 

If the Bank requires delivery in kind of the proceeds of collection of any Loan
Party’s accounts receivable, such proceeds shall be credited to the Secured
Obligations in the order and proportion determined by the Bank in its sole
discretion. All such credits will be conditioned upon collection and any
returned items may, at the Bank’s option, be charged to the Loan Parties.

 

5.           CONDITIONS

 

5.1         Conditions to Closing.   This Agreement shall be effective upon
satisfaction of the following conditions precedent in each case in form and
substance acceptable to the Bank:

 

(a)          Loan Documents. Receipt by the Bank of executed counterparts of the
Loan Documents each properly executed by the Borrower, the Guarantors and the
Bank.

 

(b)          Governing Documents. Receipt by the Bank of the following:

 

(i)          copies of the organization documents of the Borrower certified to
be true and complete as of a recent date by the appropriate governmental
authority of the state of its incorporation or organization, where applicable,
and certified by a secretary or assistant secretary of the Borrower to be true
and correct as of the date hereof;

 

(ii)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of the Borrower as the Bank may require
evidencing the identity, authority and capacity of each officer of the Borrower
that executes any of the Loan Documents; and

 

(iii)        such documents and certifications as the Bank may require to
evidence that the Borrower is duly organized or formed, and is validly existing,
in good standing and qualified to engage in business in its state of
organization or formation and the state of its principal place of business.

 

(c)          Opinions of Counsel. Receipt by the Bank of opinions of legal
counsel to the Loan Parties.

 

(d)          Personal Property Collateral. Receipt by the Bank of the following:

 

(i)          searches of Uniform Commercial Code (“UCC”) filings in the
jurisdiction of formation of the Borrower and each other jurisdiction deemed
appropriate by the Bank;

 

(ii)         UCC financing statements for each appropriate jurisdiction as is
necessary, in the Bank’s reasonable discretion, to perfect the Bank’s security
interest in the personal property Collateral;

 

(iii)        searches of ownership of, and Liens on, United States registered
intellectual property of the Borrower in the appropriate governmental offices;
and

 

(iv)        duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Bank’s reasonable
discretion, to perfect the Bank’s security interest in the United States
registered intellectual property of the Borrower.

 

(e)          Evidence of Insurance. Receipt by the Bank of copies of insurance
policies or certificates of insurance of the Borrower evidencing liability and
casualty insurance meeting the requirements set forth in the Loan Documents,
including, but not limited to, naming the Bank as loss payee (in the case of
property insurance) and additional insured (in the case of liability insurance).

 

 5 

 

 

(f)          Closing Certificate. Receipt by the Bank of a certificate signed by
an authorized officer of the Borrower as of the date of this Agreement
certifying that the conditions specified in Sections 5.2(a) and (b) have been
satisfied as of the date of this Agreement.

 

(g)          Solvency. Receipt by the Bank of certification from the chief
financial officer of the Borrower as to the Solvency of the Borrower on a
standalone basis and of the Borrower and its Subsidiaries on a consolidated
basis, in each case after giving effect to the Transaction.

 

(h)          Refinance of Existing Indebtedness. The Borrower and its
Subsidiaries shall have repaid all outstanding indebtedness (other than
indebtedness permitted under Section 8.3) (the “Existing Indebtedness”) and
terminated all commitments to extend credit with respect to the Existing
Indebtedness, and all Liens securing the Existing Indebtedness shall have been
released.

 

(i)          Unsecured Indebtedness. The terms and conditions of the Borrower’s
existing unsecured indebtedness (the “Existing Unsecured Indebtedness”) issued
to James Emery, Wendell Newton and Charles Scott shall be reasonably
satisfactory to the Bank. The Borrower shall have delivered to the Bank copies
of the documents, agreements and instruments evidencing the Existing Unsecured
Indebtedness certified by the Borrower to be true and correct as of the date of
this Agreement.

 

(j)          JC Acquisition.

 

(i)          The JC Acquisition Documentation (including, without limitation,
the terms and conditions of the JC Acquisition) shall be satisfactory to the
Bank.

 

(ii)         The JC Acquisition shall have been consummated (or shall be
consummated concurrent with the advance of amounts under the Revolving Facility
and/or the Term Loan Facility on the date hereof) in accordance in all material
respects with the terms of the JC Acquisition Documentation and in material
compliance with applicable law and regulatory approvals.

 

(iii)        All material governmental, shareholder and material third party
consents and approvals necessary in connection with any aspect of the
Transaction shall have been received; all governmental waiting periods
applicable to any aspect of the Transaction shall have expired without any
action being taken by any authority that could restrain, prevent or impose any
material adverse conditions on any aspect of the Transaction; and no law or
regulation shall be applicable which could reasonably be expected to restrain,
prevent or impose any material adverse conditions on any aspect of the
Transaction;

 

(iv)        The Borrower shall have delivered to the Bank copies of the JC
Acquisition Documentation certified by the Borrower to be true and correct as of
the date of this Agreement;

 

(v)         The JC Subordination Agreement shall have been duly executed by each
party thereto; and

 

(vi)        Receipt by the Bank of copies of the documents, agreements and
instruments evidencing the JC Seller Earn-Out certified by the Borrower to be
true and correct as of the date of this Agreement.

 

 6 

 

 

(k)          Payment of Fees and Expenses. The Borrower shall have paid all fees
(as set forth on Schedule A) and other amounts due and owing to the Bank on the
date hereof pursuant to this Agreement or the other Loan Documents. Unless
waived by the Bank, payment of all fees, charges and disbursements of counsel
(including any local counsel) to the Bank (directly to such counsel if requested
by the Bank) to the extent invoiced prior to or on the date hereof, plus such
additional amounts of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Bank).

 

5.2         Conditions to Each Extension of Credit. The obligation of the Bank
to make any extension of credit under this Agreement is subject to the following
conditions precedent:

 

(a)          Representations and Warranties. The representations and warranties
of each Loan Party contained in the Loan Documents, or which are contained in
any document furnished at any time under or in connection therewith, shall be
true and correct on and as of the date of the requested extension of credit,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date.

 

(b)          No Default or Event of Default. No Event of Default, or any event
which, with notice or lapse of time or both, would constitute an Event of
Default, shall exist or would result from the making of such credit extension or
from the application of the proceeds thereof.

 

6.           REPRESENTATIONS AND WARRANTIES

 

As of the date hereof in order to induce the Bank to provide the credit
extensions contemplated hereunder, the Borrower makes the following
representations and warranties. Each request for an extension of credit
constitutes a renewal of these representations and warranties as of the date of
the request:

 

6.1         Existence, Qualification and Power.

 

Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to own or lease
its assets and carry on its business, except where the failure to be so
licensed, authorized or approved could not reasonably be expected to have a
Material Adverse Effect, (c) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (d) is duly qualified and is licensed and, as applicable, in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, except where the failure to be so qualified and
licensed could not reasonably be expected to have a Material Adverse Effect.

 

6.2         Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Loan Party is a party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any Loan Party’s organization documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Permitted
Liens) under, or require any payment to be made under (i) any contractual
obligation to which any Loan Party or its property is subject; or (ii) any
order, injunction, writ or decree of any governmental authority or any arbitral
award to which any Loan Party or its property is subject; or (c) violate any
law, rule or regulation.

 

 7 

 

 

6.3         Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any governmental authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of any Loan Document other than (i) those
that have already been obtained and are in full force and effect and (ii)
filings to perfect the Liens created by the Loan Documents.

 

6.4         Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against such
Loan Party in accordance with its terms, in each case subject to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general application
relating to or affecting creditors’ rights and to general equity principles.

 

6.5         Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due inquiry, threatened in writing or
contemplated, at law, in equity, in arbitration or before any governmental
authority, by or against the Borrower or any Subsidiary or against any of the
property of the Borrower or any Subsidiary that (a) purport to affect or pertain
to this Agreement or any other Loan Document, the Transaction or any of the
transactions contemplated hereby or (b) could reasonably be expected to have a
Material Adverse Effect.

 

6.6         Ownership of Property; Liens; Permits; Etc..

 

(a)          Each of the Borrower and its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business. The property
of the Borrower and its Subsidiaries is not subject to any Liens other than
Permitted Liens.

 

(b)          Each of the Borrower and its Subsidiaries possesses all permits,
memberships, franchises, contracts and licenses required for the operation of
their respective businesses except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.7         Tax Matters.

 

Each of the Borrower and its Subsidiaries has filed all federal, state and other
tax returns and reports required to be filed, and have paid all federal, state
and other taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with generally accepted account principles. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither the Borrower nor any Subsidiary is
party to any tax sharing agreement.

 

6.8         Margin Regulations; Investment Company Act.

 

(a)          The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), or extending credit for the purpose of
purchasing or carrying margin stock.

 

 8 

 

 

(b)          Neither the Borrower nor any Subsidiary, or any Person controlling
the Borrower, is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

6.9         Financial Information; No Material Adverse Effect.

 

(a)          All financial statements delivered to the Bank (including the
financial statements delivered to the Bank prior to the date hereof and the
financial statements delivered to the Bank pursuant to Section 7.2(a) and
Section 7.2(b) after the date hereof) have been prepared in accordance with
generally accepted accounting principles and present fairly the consolidated and
consolidating financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby.

 

(b)          From June 26, 2015 to and including the date hereof, there has been
no Disposition or Recovery Event of any material part of the business or
property of the Borrower and its Subsidiaries, taken as a whole, and no purchase
or other acquisition by the Borrower or any Subsidiary of any business or
property material in relation to the consolidated financial condition of the
Borrower and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto.

 

(c)          No report, financial statement, certificate or other information
furnished by or on behalf of the Borrower or any Subsidiary to the Bank in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document contains any
misstatement of fact or omits to state any fact necessary to make the statements
therein not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

(d)          Since June 26, 2015, there has been no event or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.

 

6.10       No Default.

 

No Event of Default, or any event which, with notice or lapse of time or both,
would constitute an Event of Default, has occurred and is continuing.

 

6.11       Insurance.

 

Each of the Borrower and its Subsidiaries has obtained, and maintains in effect,
the insurance coverage required by Section 7.11.

 

6.12       ERISA Plans.

 

(a)          Each Plan (other than a multiemployer plan) is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state law. Each Plan (intended to be qualified under Section 401(a)
of the Code has been determined by the United States Internal Revenue Service
(the “IRS”) to be so qualified or is documented under the form of a pre-approved
plan document, and to the knowledge of the Borrower, nothing has occurred since
the date of such determination that could reasonably be expected to give the IRS
grounds to revoke such determination. Each of the Borrower and its Subsidiaries
has fulfilled its obligations, if any, under the minimum funding standards of
ERISA and the Code with respect to each Plan, as applicable, and has not
incurred any liability with respect to any Plan under Title IV of ERISA.

 

 9 

 

 

(b)          There are no claims, lawsuits or actions (including by any
governmental authority) known to the Borrower, and there has been no non-exempt
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Code or violation of the fiduciary responsibility rules under Title
I of ERISA, with respect to any Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

(c)          With respect to any Plan subject to Title IV of ERISA:

 

(i)          No reportable event has occurred under Section 4043(c) of ERISA for
which the PBGC requires 30-day notice.

 

(ii)         No action by the Borrower, any Subsidiary or any ERISA Affiliate to
terminate or withdraw from any Plan has been taken and no notice of intent to
terminate a Plan has been filed under Section 4041 of ERISA.

 

(iii)        No termination proceeding has been commenced with respect to a Plan
under Section 4042 of ERISA, and no event has occurred or condition exists which
might constitute grounds for the commencement of such a proceeding.

 

6.13       Subsidiaries.

 

Set forth on Schedule 6.13 is a complete and accurate list as of the date hereof
of each Subsidiary of any Loan Party, together with (i) jurisdiction of
organization, (ii) number of shares of each class of Equity Interests
outstanding, (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by any Loan Party or any Subsidiary and (iv)
designating whether such subsidiary is an Immaterial Subsidiary, a Foreign
Subsidiary or a Loan Party. The outstanding Equity Interests of each Subsidiary
of any Loan Party are validly issued, fully paid and non assessable.

 

6.14       Compliance with Laws.

 

Each of the Borrower and its Subsidiaries is in compliance with the requirements
of all laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.15       Intellectual Property; Licenses, Etc..

 

Each of the Borrower and its Subsidiaries owns, or possesses the legal right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are necessary for the operation of their
respective businesses. Set forth on Schedule 6.15 is a list of all IP Rights
registered or pending registration with the United States Copyright Office or
the United States Patent and Trademark Office as of the date hereof.

 

6.16       Solvency.

 

The Borrower is Solvent, and the Loan Parties are Solvent on a consolidated
basis.

 

 10 

 

 

6.17         Business Locations; Taxpayer Identification Number.

 

Set forth on Schedule 6.17(a) is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the date hereof.
Set forth on Schedule 6.17(b) is the jurisdiction of organization, chief
executive office, exact legal name, U.S. tax payer identification number and
organizational identification number of each Loan Party as of the date hereof.
Except as set forth on Schedule 6.17(c), no Loan Party has during the five years
preceding the date hereof (i) changed its legal name, (ii) changed its state of
formation or (iii) been party to a merger, consolidation or other change in
structure.

 

6.18         OFAC.

 

Neither the Borrower nor any Subsidiary nor, to the knowledge of the Borrower,
any director, officer, employee, agent, affiliate or representative of the
Borrower or any Subsidiary, is an individual or entity currently the subject of
any Sanctions, nor is the Borrower or any Subsidiary located, organized or
residing in a Designated Jurisdiction.

 

6.19         Anti-Corruption Laws.

 

The Loan Parties and their Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

7.          AFFIRMATIVE COVENANTS

 

The Borrower agrees to, and agrees to cause its Subsidiaries to, so long as
credit is available under this Agreement and until the Bank is repaid in full
and all letters of credit have expired:

 

7.1           Use of Proceeds.

 

(a)          Use the Revolving Facility exclusively to (i) finance in part the
purchase price of the JC Acquisition, (ii) pay fees and expenses incurred in
connection with the Transaction, (iii) refinance the Existing Indebtedness, (iv)
finance permitted payments on the JC Seller Earn-Out and (v) finance working
capital, capital expenditures, Permitted Acquisitions and other lawful corporate
purposes of the Borrower and its Subsidiaries.

 

(b)          Use the proceeds of the Term Loan Facility only to (i) finance in
part the purchase price of the JC Acquisition, (ii) pay fees and expenses
incurred in connection with the Transaction and (iii) refinance the Existing
Indebtedness.

 

7.2           Financial Information.

 

Provide the following financial information and statements in form and content
reasonably acceptable to the Bank, and such additional information as requested
by the Bank from time to time. The Bank reserves the right, upon written notice
to the Borrower, to require the Borrower to deliver financial information and
statements to the Bank more frequently than otherwise provided below, and to use
such additional information and statements to measure any applicable financial
covenants in this Agreement.

 

 11 

 

 

(a)          Within one hundred twenty (120) days after each fiscal year end of
the Borrower, commencing with the fiscal year ending July 1, 2016, the annual
financial statements of the Borrower, certified and dated by an authorized
financial officer of the Borrower. These financial statements must be audited
(with an opinion satisfactory to the Bank) by Grant Thornton or other Certified
Public Accountant acceptable to the Bank. The statements shall be prepared on a
consolidated basis.

 

(b)          Within forty-five (45) days after each fiscal quarter end of the
Borrower (excluding the last fiscal quarter in each fiscal year), commencing
with the fiscal quarter ending September 25, 2015, quarterly financial
statements of the Borrower, certified and dated by an authorized financial
officer of the Borrower. These financial statements may be company-prepared. The
statements shall be prepared on a consolidated basis.

 

(c)          Financial projections for the Borrower covering the upcoming fiscal
year and specifying the assumptions used in creating the projections. The
projections shall be provided to the Bank no less often than sixty (60) days
after the end of each fiscal year, commencing with the fiscal year ending June
28, 2016. The projections shall be prepared on a consolidated basis.

 

(d)          Concurrently with the delivery of the financial statements in (a)
and (b) above, a compliance certificate of the Borrower, signed by an authorized
financial officer and setting forth (i) the information and computations (in
sufficient detail) to establish compliance with all financial covenants at the
end of the period covered by the financial statements then being furnished and
(ii) whether there existed as of the date of such financial statements and
whether there exists as of the date of the certificate, any default under this
Agreement applicable to the party submitting the information and, if any such
default exists, specifying the nature thereof and the action the party is taking
and proposes to take with respect thereto.

 

(e)          Within forty-five (45) days after each fiscal quarter end of the
Borrower (including the last fiscal quarter in each fiscal year), commencing
with the fiscal quarter ending September 25, 2015, (i) a contract backlog report
of the Borrower and its Subsidiaries in a form reasonably acceptable to the Bank
and (ii) a detailed aging of the receivables of the Borrower and its
Subsidiaries by invoice or a summary aging by account debtor.

 

(f)          Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the equityholders of any Loan Party or any Subsidiary, and copies of all annual,
regular, periodic and special reports and registration statements which a Loan
Party or any Subsidiary may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Bank pursuant to this Agreement.

 

(g)          Promptly upon the Bank’s written request, such other books,
records, statements, agings, lists of property and accounts, budgets, forecasts
or reports as to the Borrower and its Subsidiaries as the Bank may request.

 

As to any information contained in materials furnished pursuant to Section
7.2(f), the Borrower shall not be separately required to furnish such
information under Section 7.2(a) or 7.2(b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 7.2(a) or 7.2(b) at the times specified therein.
Documents required to be delivered pursuant to Section 7.2(a) or 7.2(b) or
Section 7.2(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which the Bank
has access (whether a commercial, third party website or whether sponsored by
the Bank); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Bank upon its request to the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Bank and (ii) the Borrower shall notify the Bank (by facsimile or electronic
mail) of the posting of any such documents and provide to the Bank by electronic
mail electronic versions (i.e., soft copies) of such documents.

 

 12 

 

 

7.3           Consolidated Total Leverage Ratio.

 

Maintain a Consolidated Total Leverage Ratio of not greater than (i) as of the
end of any fiscal quarter ending during the period from the date of this
Agreement to and including June 30, 2016, 3.25:1.0 and (ii) as of the end of any
fiscal quarter, commencing with the fiscal quarter ending September 30, 2016 and
thereafter, 3.00:1.0. This ratio will be calculated at the end of each Reporting
Period, using the results of the twelve-month period ending on the last day of
such Reporting Period.

 

7.4           Consolidated Senior Leverage Ratio.

 

Maintain a Consolidated Senior Leverage Ratio of not greater than (i) as of the
end of any fiscal quarter ending during the period from the date of this
Agreement to and including June 30, 2016, 2.75:1.0 and (ii) as of the end of any
fiscal quarter, commencing with the fiscal quarter ending September 30, 2016 and
thereafter, 2.50:1.0. This ratio will be calculated at the end of each Reporting
Period, using the results of the twelve-month period ending on the last day of
such Reporting Period.

 

7.5           Consolidated Fixed Charge Coverage Ratio.

 

Maintain a Consolidated Fixed Charge Coverage Ratio of at least 1.25:1.0. This
ratio will be calculated at the end of each Reporting Period, using the results
of the twelve-month period ending on the last day of such Reporting Period.

 

7.6           Consolidated Asset Coverage Ratio.

 

Maintain a Consolidated Asset Coverage Ratio of at least 1.25:1.0. This ratio
will be calculated at the end of each Reporting Period.

 

7.7           Bank as Principal Depository.

 

Within one hundred twenty (120) days of this Agreement (or with regard to any
accounts acquired in a Permitted Acquisition, within one hundred twenty (120)
days of such Permitted Acquisition), maintain the Bank as its principal domestic
depository bank, including for the maintenance of business, cash management,
operating and administrative deposit accounts, except in each case for those
accounts (i) as may be required with respect to any account used exclusively for
payroll, withholding tax, or escrow, custodial other fiduciary purposes, (ii)
which holds cash collateral for the Existing Letter of Credit or (iii) where the
amount held therein does not aggregate more than $100,000 at any time.

 

7.8           Additional Subsidiaries.

 

Within thirty (30) days after any Person becomes a Domestic Subsidiary (other
than an Immaterial Subsidiary), cause such Domestic Subsidiary to guaranty the
Secured Obligations by executing and delivering to the Bank a joinder agreement
to the Guaranty, the Security Agreement and the Pledge Agreement or such other
documentation as reasonably requested by the Bank, in each case, in form and
substance reasonably satisfactory to the Bank and deliver to the Bank such
organization documents, resolutions and opinions of counsel requested by the
Bank, all in form, content and scope satisfactory to the Bank. Notwithstanding
the foregoing, within one (1) business day of the date hereof, the Borrower
shall cause each Subsidiary acquired pursuant to the JC Acquisition to become a
Loan Party in compliance with this Section 7.8 and pledge its assets in
compliance with Section 7.9.

 

 13 

 

 

7.9           Pledged Assets.

 

(a)          Equity Interests. Cause (i) 100% of the issued and outstanding
Equity Interests of each Domestic Subsidiary and (ii) 66% (or such greater
percentage that, due to a Change in Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956 2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956 2(c)(2)) in each Foreign Subsidiary directly owned by
any Loan Party to be subject at all times to a first priority, perfected Lien in
favor of the Bank to secure the Secured Obligations pursuant to the Loan
Documents (subject to any Permitted Liens), and, in connection with the
foregoing, deliver to the Bank such other documentation as the Bank may request
including, any filings and deliveries to perfect such Liens, organization
documents, resolutions and favorable opinions of counsel all in form, content
and scope satisfactory to the Bank.

 

(b)          Other Property. Cause all owned real and personal property of each
Loan Party (other than Excluded Property) to be subject at all times to first
priority, perfected Liens in favor of the Bank to secure the Secured Obligations
pursuant to such security documents as may be requested by the Bank (subject to
any Permitted Liens) and, in connection with the foregoing, deliver to the Bank
such other documentation as the Bank may request including, any filings and
deliveries to perfect such Liens, organization documents, resolutions, favorable
opinions of counsel and, in the case of real property, surveys, lender title
insurance policies, environmental assessments, environmental questionnaires and
environmental indemnity agreements, all in form, content and scope satisfactory
to the Bank.

 

(c)          Within thirty (30) after the date hereof, the Borrower cause its
Equity Interests in each of its Domestic Subsidiaries that is a corporation, to
be evidenced by a share certificate and deliver such certificates to the Bank,
along with duly executed instruments of transfer or assignment in blank in form
and substance satisfactory to Bank.

 

7.10         Notices to Bank.

 

Promptly upon becoming aware notify the Bank in writing of:

 

(a)          Any lawsuit against the Borrower or any Subsidiary seeking damages
in excess of $500,000 or that could be reasonably expected to have a Material
Adverse Effect.

 

(b)          Any substantial dispute between any governmental authority and the
Borrower or any Subsidiary that could be reasonably expected to have a Material
Adverse Effect.

 

(c)          Any Event of Default, or any event which, with notice or lapse of
time or both, would constitute an Event of Default.

 

(d)          The occurrence of any event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.

 

 14 

 

 

(e)          Any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary

 

7.11         Insurance.

 

(a)          General Business Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower insurance as to
amount, nature and carrier covering property damage (including loss of use and
occupancy) to any of its properties, business interruption insurance, public
liability insurance including coverage for contractual liability, product
liability and workers’ compensation, and any other insurance which is usual for
its business.

 

(b)          Insurance Covering Collateral. Maintain all risk property damage
insurance policies (including windstorm coverage, and hurricane coverage as
applicable) covering the tangible property comprising the Collateral. Each
insurance policy must be for the full replacement cost of the Collateral and
include a replacement cost endorsement.

 

(c)          Flood Insurance. If any improved real property Collateral is
located in a designated flood hazard area, or becomes located in a designated
flood hazard area after the date of this Agreement as a result of any re-mapping
of flood insurance maps by the Federal Emergency Management Agency, maintain
flood insurance on the real property and on any tangible personal property
Collateral located on the real property. In addition, maintain such other
insurance as the Bank may require to comply with the Bank’s regular requirements
and practices in similar transactions, which may include earthquake insurance
and insurance covering acts of terrorism.

 

(d)          Bank as Loss Payee and Additional Insured. Cause the Bank and its
successors and/or assigns to be named as lender’s loss payee or mortgagee with
respect to all property insurance and flood insurance and as additional insured
with respect to all liability insurance, and cause each provider of any such
insurance to agree, by endorsement upon the policy or policies issued by it or
by independent instruments furnished to the Bank, that it will give the Bank at
least thirty (30) days prior notice before any such policy or policies shall be
altered or canceled.

 

(e)          Evidence of Insurance. Upon the written request of the Bank,
deliver to the Bank a copy of each insurance policy, or, if permitted by the
Bank, a certificate of insurance listing all insurance in force.

 

7.12         Compliance with Laws.

 

Comply with the applicable laws (including any fictitious or trade name
statute), regulations, and orders of any government body with authority over its
business, except where failure to comply would not reasonably be expected to
have a Material Adverse Effect. The Bank shall have no obligation to make any
advance to the Borrower except in compliance with all applicable laws and
regulations binding upon the Bank and the Borrower shall fully cooperate with
the Bank in complying with all such applicable laws and regulations.

 

7.13         ERISA Plans.

 

Promptly during each year, pay contributions adequate to meet at least the
minimum funding standards under ERISA with respect to each and every Plan
subject to Title IV of ERISA; and file each annual report required to be filed
pursuant to ERISA in connection with each Plan for each year; and notify the
Bank within ten (10) days of the occurrence of any reportable event that might
constitute grounds for termination of any Plan by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a trustee to administer any such Plan.

 

 15 

 

 

7.14         Books and Records.

 

Maintain adequate books and records relating to its business and the Collateral.

 

7.15         Maintenance of Assets; Preservation of Existence, Etc.

 

(a)          Make any repairs, renewals, or replacements to keep its properties
in good working condition, normal wear and tear excepted, and to preserve or
renew all of its intellectual property rights, the non-preservation or
non-renewal of which could reasonably be expected to have a Material Adverse
Effect.

 

(b)          Preserve, renew and maintain in full force and effect its legal
existence under the laws of the jurisdiction of its organization.

 

(c)          Preserve, renew and maintain in full force and effect its good
standing under the laws of the jurisdiction of its organization.

 

(d)          Take all action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

7.16         Audits; Field Examinations.

 

Allow the Bank and the Bank’s agents to inspect its properties and examine,
conduct field examinations and audits, and make copies of books and records at
any time upon reasonable advance notice during normal business hours. In
connection with such field examination or inspection, if any of its properties,
books or records are in the possession of a third party, the Borrower authorizes
(and shall cause its Subsidiaries to authorize) that third party to permit the
Bank or its agents to have access to perform examinations, inspections or audits
and to respond to the Bank’s requests for information concerning such
properties, books and records upon reasonable advance notice during normal
business hours. Absent an Event of Default, the Borrower shall not be obligated
to reimburse the Bank for more than one field examination per calendar year.

 

7.17         Payment of Taxes.

 

Pay and discharge as the same shall become due and payable all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and reserves in accordance with generally
accepted accounting principles are being maintained by the Borrower or such
Subsidiary.

 

7.18         Perfection of Liens.

 

Use commercially reasonable efforts to assist the Bank to perfect and protect
its security interests and liens, and reimburse it for related reasonable costs
it incurs to protect its security interests and liens.

 

 16 

 

 

7.19         Cooperation.

 

Take any reasonable action requested by the Bank necessary to effectuate the
provisions of this Agreement.

 

7.20         Assignment of Claims Act.

 

Promptly comply, upon written request by the Bank, with any and all of the
requirements of Title 31 Section 3727 and Title 41 Section 15 of the United
States Code and all rules and regulations relating thereto, as amended, where
such statutes, rules and regulations are, at the option of the Bank, applicable
to particular contracts, and shall at all times take all such other action as
may be necessary to facilitate and/or ensure perfection of the Bank’s security
interest in and the assignment of the contracts.

 

7.21         Anti-Corruption Laws.

 

Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

8.          NEGATIVE COVENANTS

 

The Borrower agrees to, and agrees to cause its Subsidiaries to, so long as
credit is available under this Agreement and until the Bank is repaid in full
(including by the provision of cash collateral in respect of letters of credit
if no other amounts or commitments are outstanding):

 

8.1           Use of Proceeds.

 

Not use the proceeds of the credit extended under this Agreement directly or
indirectly to purchase or carry any “margin stock” as that term is defined in
Regulation U of the Board of Governors of the Federal Reserve System, or to
extend credit to or invest in other parties for the purpose of purchasing or
carrying any such “margin stock,” or to reduce or retire any indebtedness
incurred for such purpose.

 

8.2           Dividends and Distributions.

 

Not declare or pay any dividends, redemptions of stock or membership interests,
distributions and withdrawals (collectively, “Restricted Payments”) with respect
to its Equity Interests, except (a) dividends payable in capital stock; (b)
dividends or other distributions paid by a Subsidiary to the Borrower or another
Wholly Owned Subsidiary; and (c) other Restricted Payment provided that (i) the
aggregate amount of such Restricted Payments shall not exceed $750,000 in any
fiscal year, (ii) no Event of Default under this Agreement, or any event which,
with notice or lapse of time or both, would constitute an Event of Default under
this Agreement, shall exist or would result from such Restricted Payment and
(iii) after giving effect to such Restricted Payment on a pro forma basis (i.e.,
as if such Restricted Payment and the incurrence of any indebtedness in
connection therewith had been made on the first day of the applicable period)
the Borrower would be in compliance with the financial covenants set forth in
Sections 7.3, 7.4, 7.5 and 7.6, recomputed as of the last day of the period of
twelve consecutive months most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.2.

 

8.3           Other Debts.

 

Not have outstanding or incur any direct or contingent liabilities or capital
lease obligations (other than those to the Bank or to any Affiliate of the
Bank), become liable for the liabilities of others or issue or have outstanding
any Equity Interests that require any cash payment (whether dividends, scheduled
redemptions, mandatory redemptions or otherwise) prior to the date that is at
least ninety-one (91) days after the date that the Secured Obligations are
repaid in full and this Agreement is terminated. This does not prohibit:

 

 17 

 



 

(a)          acquiring goods, supplies, or merchandise on normal trade credit;

 

  (b) endorsing negotiable instruments received in the usual course of business;

 

(c)          the Subordinated Indebtedness and other liabilities and capital
leases in existence on the date of this Agreement and set forth on Schedule 8.3;

 

  (d) indebtedness between Loan Parties;

 

(e)          debts and capital lease obligations incurred after the date of this
Agreement for the acquisition of fixed assets not to exceed $2,000,000
outstanding at any one time; and

 

(f)           letters of credit existing on the date hereof in an amount not to
exceed $100,000 (the “Existing Letter of Credit”) provided that such letter of
credit is terminated or replaced with a Letter of Credit issued pursuant to this
Agreement within 30 days after the date hereof.

 

  8.4 Other Liens.

 

Not create, assume, or allow any Lien on property it now or later owns, except
the following (collectively, “Permitted Liens”):

 

(a)          Liens in favor of the Bank or any Affiliate of the Bank;

 

(b)          Liens (other than Liens imposed under ERISA) for taxes, assessments
or governmental charges or levies not yet due or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

  (c) Liens outstanding on the date of this Agreement and set forth on Schedule
8.4;

 

(d)           purchase money security interests in assets acquired after the
date of this Agreement securing indebtedness permitted pursuant to Section
8.3(e); provided that (i) such Liens do not at any time encumber any property
other than the property financed by such indebtedness and (ii) such Liens attach
to such property concurrently with or within ninety (90) days after the
acquisition thereof;

 

(e)           Liens of carriers, warehousemen, mechanics, materialmen and
repairmen or other like Liens arising in the ordinary course of business (i)
which are not overdue for a period of more than thirty (30) days or (ii) which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(f)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(g)          deposits and Bonded Accounts Receivable to secure the performance
of bids, trade contracts and leases (other than indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

  

 18 

 

  

(h)          easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(i)          Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(j)          leases or subleases granted to others not interfering in any
material respect with the business of any Loan Party or any Subsidiary;

 

(k)          any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(1)         normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions;

 

(m)          Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection; and

 

(n)          Liens on cash securing the Existing Letter of Credit; provided such
cash does not exceed 105% of the maximum amount available to be drawn under the
Existing Letter of Credit.

 

8.5 Investments.

 

Not have any existing, or make any new, investments in any individual or entity,
or make any capital contributions or other transfers of assets to any individual
or entity, except:

 

(a)          investments in existence on the date of this Agreement and set
forth on Schedule 8.5;

 

  (b) investments in Loan Parties;

 

(c)          investments in any of the following: (i) certificates of deposit;
(ii) U.S. treasury bills and other obligations of the federal government; and
(iii) readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission);

 

  (d) Permitted Acquisitions; and

 

(e)          investments of a nature not contemplated in the foregoing clauses
(and not otherwise prohibited hereunder) in an amount not to exceed $1,000,000
in the aggregate at any time outstanding.

 

8.6 Loans.

 

Not make any loans, advances or other extensions of credit to any individual or
entity, except for:

 

(a)          loans, advances and other extensions of credit outstanding on the
date of this Agreement and set forth on Schedule 8.6;

 

  (b) loans, advances and other extensions of credit to Loan Parties;

 

 19 

 

 

(c)          extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business to non-affiliated entities;

 

(d)          loans or advances to employees and officers in the ordinary course
of business for business purposes provided that the aggregate outstanding amount
of such loans and advances shall not exceed $500,000; and

 

  (e) investments permitted by Section 8.5.

 

  8.7 Maintenance of Assets.

 

  (a) Not make any Disposition without the consent of the Bank.

 

  (b) Not enter into any sale and leaseback agreement covering any of its
assets.

 

  8.8 Additional Negative Covenants.

 

(a)          Not enter into any consolidation, merger, or other combination,
except that any Subsidiary may merge or consolidate with the Borrower or any
Subsidiary, provided that (i) if the Borrower is a party thereto then the
Borrower shall be the surviving Person or (ii) if the Borrower is not a party
thereto and a Guarantor is a party thereto then a Guarantor shall be the
surviving Person.

 

(b)          Not make any Acquisition, except Permitted Acquisitions or any
other Acquisition consented to by the Bank.

 

(c)          Not engage in any business activities substantially and materially
different from the business activities conducted by the Borrower and its
Subsidiaries on the date of this Agreement.

 

(d)          Not liquidate, dissolve or wind up its affairs provided that any
Wholly Owned Subsidiary, including any Loan Party, may liquidate, dissolve or
wind up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect.

 

  (e) Not voluntarily suspend its business.

 

(f)           Notwithstanding any other provision of this Agreement to the
contrary, (i) permit any Person (other than the Borrower or any Wholly Owned
Subsidiary) to own any Equity Interests of any Subsidiary or (ii) permit any
Subsidiary to issue or have outstanding any shares of preferred Equity
Interests.

 

  8.9 Transactions with Affiliates.

 

Not enter into or permit to exist any transaction or series of transactions with
any Affiliate of the Borrower other than (a) transactions between Loan Parties,
and (b) other transactions which are entered into in the ordinary course of
business of the Borrower and its Subsidiaries on terms and conditions
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by it in a comparable arms-length transaction with a Person other
than an Affiliate. For the avoidance of doubt, capital contributions in or
distributions to any Loan Party shall not be considered a transaction with an
Affiliate for purposes of this Section 8.9.

 

 20 

 

 

  8.10 Burdensome Agreements.

 

Not enter into, or permit to exist, any contract or other agreement that
encumbers or restricts the ability of the Borrower or any Subsidiary to (a) make
dividends and other distributions to any Loan Party, (b) pay any debt or other
obligation owed to any Loan Party, (c) make loans or advances to any Loan Party,
(d) transfer any of its property to any Loan Party, (e) pledge its property
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (f) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extensions
thereof, except (in respect of any of the matters referred to in clauses (a)-(e)
above) for (i) this Agreement and the other Loan Documents, and (ii) any
document or instrument governing any Lien permitted under this Agreement,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Lien.

 

  8.11 Organization Documents; Fiscal Year; Legal Name; State of Formation and
Form of Entity.

 

(a)          Not amend, modify or change its organization documents in a manner
adverse to the Bank.

 

  (b) Not change its fiscal year.

 

(c)          Not change its name, state of formation or form of organization
without providing prior written notice to the Bank, for purposes of
clarification the name change described in the schedules hereto shall constitute
notice.

 

  8.12 Payments of Other Indebtedness.

 

(a)          Not amend or modify any Subordinated Indebtedness if such amendment
or modification would add or change any terms in a manner materially adverse to
the Borrower or any Subsidiary (including any amendment or modification that
would shorten the final maturity or average life to maturity or require any
payment to be made sooner than originally scheduled or increase the interest
rate applicable thereto).

 

(b)          Not make (or give any notice with respect thereto) any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
representative with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any Subordinated Indebtedness.

 

(c)          Not make any other payment of the JC Seller Earn Out in violation
of the JC Subordination Agreement.

 

  8.13 Amendment of Material Documents.

 

Not amend, modify, waive or extend, or permit the amendment, modification,
waiver or extension of, any term or provision of any JC Acquisition
Documentation in a manner materially adverse to the Borrower or any Subsidiary
or to the Bank.

 

  8.14 Sanctions.

 

Not directly or indirectly, use the proceeds of any extension of credit under
this Agreement, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Bank or otherwise) of Sanctions.

 

 21 

 

 

  8.15 Anti-Corruption Laws.

 

Directly or indirectly use the proceeds of any credit extension under this
Agreement for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or other similar anti-corruption
legislation in other jurisdictions.

 

  9. DEFAULT AND REMEDIES

 

If any of the following events of default occurs (an “Event of Default”), the
Bank may do one or more of the following: declare the Borrower in default, stop
making any additional credit available to the Borrower, and require the Borrower
to repay their entire debt immediately and without prior notice. If an event
which, with notice or the passage of time, will constitute an Event of Default
has occurred and is continuing, the Bank has no obligation to make advances or
extend additional credit under this Agreement. In addition, if any Event of
Default occurs, the Bank shall have all rights, powers and remedies available
under any instruments and agreements required by or executed in connection with
this Agreement, as well as all rights and remedies available at law or in
equity. If an Event of Default occurs under the paragraph entitled “Bankruptcy,”
below, with respect to the Borrower, then the entire debt outstanding under this
Agreement will automatically be due immediately.

 

  9.1 Failure to Pay.

 

The Borrower fails to make a payment of principal under this Agreement when due,
or fails to make a payment of interest, any fee or other sum under this
Agreement within five (5) banking days after the date when due.

 

  9.2 Other Bank Agreements.

 

Any event of default occurs under any other agreement which the Borrower or any
Subsidiary has with the Bank or any Affiliate of the Bank, which default is not
waived or cured within any applicable grace or cure period.

 

  9.3 Cross-default.

 

Any event of default occurs under one or more agreements having an aggregate
principal amount greater than $500,000 with any Person (other than the Bank or
an Affiliate of the Bank) in connection with credit which the Borrower or any
Subsidiary has obtained or which the Borrower or any Subsidiary has guaranteed,
which event of default results in acceleration under such agreement.

 

  9.4 False Information.

 

Any representation or warranty made by any Loan Party in this Agreement or any
other Loan Document shall prove to have been materially false or misleading on
the date when made.

 

  9.5 Bankruptcy.

 

The Borrower or any Subsidiary files a bankruptcy petition, a bankruptcy
petition is filed against the Borrower or any Subsidiary, or the Borrower or any
Subsidiary makes a general assignment for the benefit of creditors. The default
will be deemed cured if any bankruptcy petition filed against the Borrower or
any Subsidiary is dismissed within a period of sixty (60) days after the filing;
provided, however, that such cure opportunity will be terminated upon the entry
of an order for relief in any bankruptcy case arising from such a petition.

  

 22 

 

 

  9.6 Receivers; Termination of Business.

 

Any receiver, custodian, trustee or similar official is appointed to take
possession, custody or control of all or a substantial portion of the property
of the Borrower or any Subsidiary, or the business of the Borrower or any
Subsidiary is terminated.

 

  9.7 Lien Priority.

 

The Bank fails to have an enforceable first Lien (except for any Liens permitted
under this Agreement, including any Permitted Liens) on or security interest in
any of the Collateral.

 

  9.8 Lawsuits.

 

Any lawsuit or lawsuits are filed on behalf of one or more trade creditors
against the Borrower or any Subsidiary in an aggregate amount in excess of any
insurance coverage that could reasonably be expected to have a Material Adverse
Effect.

 

  9.9 Judgments.

 

Any judgments or arbitration awards are entered against the Borrower or any
Subsidiary or the Borrower or any Subsidiary enters into any settlement
agreements with respect to any litigation or arbitration, in an aggregate amount
of $750,000 or more in excess of any insurance coverage.

 

  9.10 Material Adverse Effect.

 

The occurrence of any event or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.

 

  9.11 Change of Control.

 

The occurrence of any Change of Control.

 

  9.12 ERISA Plans.

 

Any one or more of the following events occurs with respect to a Plan of the
Borrower or any Subsidiary subject to Title IV of ERISA, provided such event or
events could reasonably be expected, in the judgment of the Bank, to subject the
Borrower or any Subsidiary to any tax, penalty or liability (or any combination
of the foregoing) which, in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect:

 

(a)          A reportable event shall occur under Section 4043(c) of ERISA with
respect to a Plan.

 

(b)          A Plan termination (or commencement of proceedings to terminate a
Plan) or the full or partial withdrawal from a Plan by the Borrower, any
Subsidiary or any ERISA Affiliate.

 

 23 

 

 

  9.13 Actual or Asserted Invalidity of Loan Documents.

 

Any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted thereunder, ceases to be in full force
and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that he has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document.

 

  9.14 Invalidity of Subordination Provisions.

 

The subordination provisions applicable to any Subordinated Indebtedness shall,
in whole or in part, terminate, cease to be effective or cease to be legally
valid, binding and enforceable against the holder thereof.

 

  9.15 Other Breach Under Agreement.

 

A default occurs under any other term or condition of this Agreement or any
other Loan Document not specifically referred to in this Article, which other
than in the case of Sections 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.15(b) (with
respect to the Borrower only) and 7.16 and Article VIII of this Agreement, such
default is not cured within thirty (30) days after the earlier of (a) actual
knowledge by any senior level officer of any Loan Party or (b) written notice
from the Bank.

 

  9.16 Debarment.

 

The Borrower, any Subsidiary or any officer or director of the Borrower or any
Subsidiary is debarred, suspended, proposed for debarment, declared ineligible
or otherwise excluded or disqualified from contracting with the U.S. Government.

 

  9.17 Material Default Under any Government Contract or Termination of any
Government Contract.

 

A default by the Borrower or any of its Subsidiaries occurs under the terms of
any government contract or any government contract is terminated for default,
and the same would reasonably be expected to have a Material Adverse Effect.

 

  10. ENFORCING THIS AGREEMENT; MISCELLANEOUS

 

  10.1 GAAP; Calculation of Financial Covenants.

 

Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied. If at any time any change in
generally accepted accounting principles would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Bank shall so request, the Bank and Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change; provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with generally accepted
accounting principles prior to such change therein.  Notwithstanding any
provision to the contrary, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Sections 7.3, 7.4, 7.5 and 7.6
(including for purposes of determining compliance with any pro forma test)
shall, in each case, be made on a pro forma basis (i.e., as if such transaction
and the incurrence or repayment of any indebtedness in connection therewith had
been made on the first day of the applicable period) with respect to any
Acquisition, Disposition or Recovery Event occurring during the applicable
period.

  

 24 

 

  

10.2 Governing Law.

 

Except to the extent that any law of the United States may apply, this Agreement
shall be governed and interpreted according to the laws of the Commonwealth of
Virginia (the “Governing Law State”), without regard to any choice of law, rules
or principles to the contrary. Nothing in this paragraph shall be construed to
limit or otherwise affect any rights or remedies of the Bank under federal law.

 

10.3 Venue and Jurisdiction.

 

The Borrower agrees that any action or suit against the Bank arising out of or
relating to this Agreement shall be filed in federal court or state court
located in the Governing Law State. The Borrower agrees that the Bank shall not
be deemed to have waived its rights to enforce this section by filing an action
or suit against the Borrower in a venue outside of the Governing Law State. If
the Bank does commence an action or suit arising out of or relating to this
Agreement, the Borrower agrees that the case may be filed in federal court or
state court in the Governing Law State. The Bank reserves the right to commence
an action or suit in any other jurisdiction where the Borrower, any Guarantor,
or any collateral has any presence or is located. The Borrower consents to
personal jurisdiction and venue in such forum selected by the Bank and waives
any right to contest jurisdiction and venue and the convenience of any such
forum. The provisions of this section are material inducements to the Bank’s
acceptance of this Agreement.

 

10.4 Successors and Assigns.

 

This Agreement is binding on the Borrower’s and the Bank’s successors and
assignees. The Borrower agrees that it may not assign this Agreement without the
Bank’s prior consent. The Bank may sell participations in or assign this loan,
and may exchange information about the Borrower (including, without limitation,
any information regarding any hazardous substances) with actual or potential
participants or assignees. If a participation is sold or the loan is assigned,
the purchaser will have the right of set-off against the Borrower.

 

10.5         Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER DOCUMENTS CONTEMPLATED HEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND (c) CERTIFIES
THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE.

 

 25 

 

 

10.6 Waiver of Class Actions.

 

The terms “Claim” or “Claims” refer to any disputes, controversies, claims,
counterclaims, allegations of liability, theories of damage, or defenses between
Bank of America, N.A., its subsidiaries and affiliates, on the one hand, and the
other parties to this Agreement, on the other hand (all of the foregoing each
being referred to as a “Party” and collectively as the “Parties”). Whether in
state court, federal court, or any other venue, jurisdiction, or before any
tribunal, the Parties agree that all aspects of litigation and trial of any
Claim will take place without resort to any form of class or representative
action. Thus the Parties may only bring Claims against each other in an
individual capacity and waive any right they may have to do so as a class
representative or a class member in a class or representative action. THIS CLASS
ACTION WAIVER PRECLUDES ANY PARTY FROM PARTICIPATING IN OR BEING REPRESENTED IN
ANY CLASS OR REPRESENTATIVE ACTION REGARDING A CLAIM.

 

10.7 Severability; Waivers.

 

If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced. The Bank retains all rights, even if it makes a loan after any
default. If the Bank waives a default, it may enforce a later default. Any
consent or waiver under this Agreement must be in writing.

 

  10.8 Expenses.

 

(a)          The Borrower shall pay to the Bank immediately upon demand the full
amount of all payments, advances, charges, reasonable costs and expenses,
including reasonable attorneys’ fees, expended or incurred by the Bank in
connection with (i) the negotiation and preparation of this Agreement and any
related agreements, the Bank’s continued administration of this Agreement and
such related agreements, and the preparation of any amendments and waivers
related to this Agreement or such related agreements, (ii) filing, recording and
search fees, appraisal fees, field examination fees (subject to Section 7.16),
title report fees, and documentation fees with respect to any collateral and
books and records of the Borrower or any Guarantor, (iii) the Bank’s costs or
losses arising from any changes in law which are reasonably allocated to this
Agreement or any credit outstanding under this Agreement, and (iv) costs or
expenses required to be paid by the Borrower or any Loan Party that are paid,
incurred or advanced by the Bank.

 

(b)          The Borrower will indemnify and hold the Bank harmless from any
loss, liability, damages, judgments, and costs of any kind relating to or
arising directly or indirectly out of (i) this Agreement or any document
required hereunder, (ii) any credit extended or committed by the Bank to the
Borrower hereunder, and (iii) any litigation or proceeding related to or arising
out of this Agreement, any such document, or any such credit, including, without
limitation, any act resulting from the Bank complying with instructions the Bank
reasonably believes are made by any Authorized Individual; except, in each case,
as may be relating to or arising out of the Bank’s gross negligence or willful
misconduct. This paragraph will survive this Agreement’s termination, and will
benefit the Bank and its officers, employees, and agents.

 

(c)          The Borrower shall reimburse the Bank for any costs and reasonable
attorneys’ fees incurred by the Bank in connection with (i) the enforcement or
preservation of the Bank’s rights and remedies and/or the collection of any
obligations of the Borrower which become due to the Bank and in connection with
any “workout” or restructuring, and (ii) the prosecution or defense of any
action in any way related to this Agreement, the credit provided hereunder or
any related agreements, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by the Bank or any
other person) relating to the Borrower or any other person or entity.

 

 26 

 

  

  10.9 Set-Off.

 

Upon and after the occurrence of an Event of Default under this Agreement, (a)
the Borrower hereby authorizes the Bank, at any time and from time to time,
without notice, which is hereby expressly waived by the Borrower, and whether or
not the Bank shall have declared any credit subject hereto to be due and payable
in accordance with the terms hereof, to set off against, and to appropriate and
apply to the payment of, the Secured Obligations (whether matured or unmatured,
fixed or contingent, liquidated or unliquidated), any and all amounts owing by
the Bank to the Borrower (whether payable in U.S. dollars or any other currency,
whether matured or unmatured, and in the case of deposits, whether general or
special (except trust and escrow accounts or accounts held exclusively for
payroll or withholding tax), time or demand and however evidenced), and (b)
pending any such action, to the extent necessary, to hold such amounts as
collateral to secure the Secured Obligations and to return as unpaid for
insufficient funds any and all checks and other items drawn against any deposits
so held as the Bank, in its sole discretion, may elect. The Borrower hereby
grants to the Bank a security interest in all deposits and accounts maintained
with the Bank to secure the payment of the Secured Obligations.

 

  10.10 One Agreement.

 

This Agreement, the other Loan Documents and any related security or other
agreements required by this Agreement constitute the entire agreement between
the Borrower and the Bank with respect to each credit subject hereto and
supersede all prior negotiations, communications, discussions and correspondence
concerning the subject matter hereof. In the event of any conflict between this
Agreement and any other agreements required by this Agreement, this Agreement
will prevail.

 

  10.11 Notices.

 

Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing. Notices and other communications shall be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.

 

  10.12 Headings.

 

Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.

 

  10.13 Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement. Delivery of an executed
counterpart of this Agreement (or of any agreement or document required by this
Agreement and any amendment to this Agreement) by telecopy or other electronic
imaging means shall be as effective as delivery of a manually executed
counterpart of this Agreement; provided, however, that the telecopy or other
electronic image shall be promptly followed by an original if required by the
Bank.

 

10.14 Borrower Information; Reporting to Credit Bureaus.

 

The Borrower authorizes the Bank at any time to verify or check any information
given by the Borrower to the Bank, check the Borrower’s credit references,
verify employment, and obtain credit reports. The Borrower agrees that the Bank
shall have the right at all times to disclose and report to credit reporting
agencies and credit rating agencies such information pertaining to the Borrower
and/or all guarantors as is consistent with the Bank’s policies and practices
from time to time in effect.

  

 27 

 

 

10.15 Amendments.

 

This Agreement may be amended or modified only in writing signed by each party
hereto.

 

10.16 Additional Remedy for Failure to Assign Payments as Requested.

 

The Borrower acknowledges that the Bank will be irreparably harmed if the
Borrower fails, after written request by the Bank, to promptly assign payments
due or to become due under any government contracts when required by the Bank,
pursuant to this Agreement, and that the Bank shall have no adequate remedy at
law. Therefore, the Borrower agrees that the Bank shall be entitled to the
following remedies, in addition to all other remedies allowed by law or under
this Agreement:

 

(a)          an injunction compelling the Borrower’s compliance with the
provisions of this Agreement requiring the Borrower to assign payments due or to
become due under any government contracts;

 

(b)          the appointment of a receiver, with instructions that the receiver
shall comply, in the Borrower’s name and on its behalf, with the provisions of
this Agreement requiring the Borrower to assign payments due or to become due
under any government contracts; and

 

(c)          such other or further equitable relief as may be necessary or
desirable to secure to the Bank the benefits of the rights of an assignee under
the Assignment of Claims Act (Title 31 Section 3727 and Title 41 Section 15 of
the United States Code).

 

10.17 Disposition of Schedules and Reports.

 

The Bank will not be obligated to return any schedules, invoices, statements,
budgets, forecasts, reports or other papers delivered by the Borrower or any
Subsidiary (other than those documents and instruments in possession of the Bank
in order to perfect its lien on the collateral once the obligations under this
Agreement have been paid in full and this Agreement has been terminated). The
Bank will destroy or otherwise dispose of such materials at such time as the
Bank, in its discretion, deems appropriate.

 

10.18 Verification of Government Contracts.

 

The Bank may at any time, either orally or in writing, reasonably request
confirmation from any Loan Party of the current amount and status of the
government contracts upon which such Loan Party is obligated.

 

[SIGNATURE PAGES FOLLOW]



 

 28 

 

    

The Borrower executed this Loan Agreement as of the date stated at the top of
the first page, intending to create an instrument executed under seal.

 



BORROWER: VERSAR, INC., a Delaware corporation       By: /s/ Cynthia A. Downes
(seal)   Name: Cynthia A. Downes   Title: Executive Vice President, Chief
Financial Officer and Treasurer

 



  Address for Notices:   Versar, Inc.   6850 Versar Center   Springfield, VA
22151
Attention: Cynthia Downs
Telephone:  703-642-6907   Facsimile:  703-642-6843



 

BANK: BANK OF AMERICA, N.A.         By: /s/ Colleen Landau   Name: Colleen
Landau   Title: Vice President         Address for Notices:   Bank of America,
N.A.   11810 Grand Park Ave.   Rockville, MD 20852   Attention: Colleen Landau,
Vice President   Telephone: (301) 255-1204   Facsimile: (704) 719-8913

  

 29 

 

  

USA Patriot Act Notice.

Federal law requires Bank of America, N.A. (the “Bank”) to provide the following
notice. The notice is not part of the foregoing agreement or instrument and may
not be altered. Please read the notices carefully.

 

USA PATRIOT ACT NOTICE

 

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower’s legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

 

 30 

 

 

SCHEDULE A

 

FEES

 

  (a) Upfront Fee. The Borrower agrees to pay an upfront fee equal to $150,000.
This fee is due on the date of this Agreement.

 

  (b) Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Revolving Credit Facility Commitment and the amount of credit it
actually uses, determined by the daily amount of credit outstanding during the
specified period. The fee will be calculated at 0.25% per year.

 

This fee is due on December 31, 2015, and on the last day of each following
quarter and on the Revolving Facility Expiration Date until the expiration of
the Availability Period.

 

  (c) Letter of Credit Fees. The Borrower agrees to pay the Bank a Letter of
Credit fee equal to 1.95% per annum of the outstanding undrawn amount of each
Letter of Credit, payable quarterly in arrears, calculated on the basis of the
face amount outstanding. If there is an Event of Default under this Agreement,
at the Bank’s option, the amount of the fee shall be increased by the Default
Rate, effective starting on the day the Bank provides notice of the increase to
the Borrower.

  

 31 

 

 

Schedule 1.1

 

Defined Terms

 

The following terms are defined in the following Sections:

 

“Authorized Individual” has the meaning specified in Section 4.3.

 

“Availability Period” has the meaning specified in Section 2.2.

 

“Bank” has the meaning specified in the introductory paragraph hereto.

 

“Claim” has the meaning specified in Section 10.6

 

“Default Rate” has the meaning specified in Section 4.7.

 

“Designated Account” has the meaning specified in Section 4.4

 

“Event of Default” has the meaning specified in Article 9.

 

“Existing Indebtedness” has the meaning specified in Section 5.1.

 

“Governing Law State” has the meaning specified in Section 10.2.

 

“IP Rights” has the meaning specified in Section 6.15.

 

“IRS” has the meaning specified in Section 6.12.

 

“Revolving Facility” has the meaning specified in Section 2.1.

 

“Revolving Facility Commitment” has the meaning specified in Section 2.1.

 

“Revolving Facility Expiration Date” has the meaning specified in Section 2.2.

 

“Term Loan Facility” has the meaning specified in Section 3.1.

 

The following terms are defined as set forth below:

 

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either (a)
all or any substantial portion of the property of, or a line of business,
division or operating group of, another Person or (b) at least a majority of the
Equity Interests of another Person entitled to vote for members of the board of
directors or equivalent governing body of such Person, in each case whether or
not involving a merger or consolidation with such other Person.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Bonded Accounts Receivable” means accounts receivable related to any contract
of the Borrower and its Subsidiaries which have been pledged by the Borrower or
its Subsidiaries to secure any performance bond with respect to such contract.

 

   

 

  

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including, purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.

 

“Change in Law” means the occurrence, after the date of this Agreement, of the
adoption or taking effect of any new or changed law, rule, regulation or treaty,
or the issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any governmental authority; provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all Equity Interests that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of Voting Stock of the Borrower representing 25% or more
of the combined voting power of all Voting Stock of the Borrower on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); or

 

(b)          during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property with respect to which Liens in favor of the Bank
are purported to be granted pursuant to the Loan Documents.

 

“Consolidated Asset Coverage Ratio” means, as of any date of determination the
ratio of (a) accounts receivable of the Borrower and its Subsidiaries (other
than (i) Bonded Accounts Receivable, (ii) retainages, (iii) receivables that are
more than 90 days past their invoice date and (iv) progress payments) to (b) the
outstanding principal amount under the Revolving Facility.

 

“Consolidated Cash Flow” means, for any period for the Borrower and its
Subsidiaries on a consolidated basis, the sum of Consolidated EBITDA minus
capital expenditures (other than capital expenditures financed with
non-revolving indebtedness (other than advances under this Agreement)) minus
income taxes paid in cash.

  

 2 

 

  

“Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) net
income for such period; plus (b) the following to the extent deducted in
calculating net income for such period: (i) losses from discontinued operations
and extraordinary items, (ii) income tax expense, (iii) interest expense, (iv)
depreciation and amortization expense, (v) non-cash stock compensation expense,
(vi) non-cash losses resulting from mark to market adjustments of Swap Contracts
and (vii) non-recurring costs and expenses made in connection with the JC
Acquisition which shall not exceed in the aggregate $1,500,000 during the first
year following the closing date of the JC Acquisition; minus the following to
the extent added in calculating net income for such period: (i) income or gains
from discontinued operations and extraordinary items and (ii) non-cash gains
resulting from mark to market adjustments of Swap Contracts.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Cash Flow for the most recent
Reporting Period to (b) Consolidated Fixed Charges for the most recent Reporting
Period.

 

“Consolidated Fixed Charges” means, as of any calculation date, for the Borrower
and its Subsidiaries on a consolidated basis, the sum of (a) scheduled principal
payments on Consolidated Funded Debt plus (b) cash interest expense plus (c)
dividends and other distributions and share repurchases.

 

“Consolidated Funded Debt” means all outstanding liabilities for borrowed money
and other interest bearing liabilities, including current and long term debt and
capital leases, including, without limitation, the Subordinated Indebtedness.

 

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Debt (other than the Subordinated Indebtedness)
on such date to (b) Consolidated EBITDA for the most recent Reporting Period.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Debt on such date to (b) Consolidated EBITDA
for the most recent Reporting Period.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 5% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
sale and leaseback transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the disposition of
inventory in the ordinary course of business; (b) the disposition of machinery
and equipment no longer used or useful in the conduct of business of the
Borrower and its Subsidiaries in the ordinary course of business; (c) the
disposition of property to the Borrower or any Subsidiary; provided, that if the
transferor of such property is a Loan Party then the transferee thereof must be
a Loan Party; (d) the disposition of accounts receivable in connection with the
collection or compromise thereof; (e) licenses, sublicenses, leases or subleases
granted to others not interfering with the business of the Borrower and its
Subsidiaries; (f) the sale or disposition of cash equivalents for fair market
value; (g) any Recovery Event; and (h) the sale, transfer, license, lease or
other disposition of property with an aggregate book value not to exceed $50,000
in any fiscal year of the Borrower.

 

 3 

 



 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is and is organized under the
laws of any state of the United States or the District of Columbia.

 

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary within the meaning of
414(b) or (c) of the Code.

 

“Excluded Property” means, with respect to any Loan Party, (a) unless requested
by the Bank, any personal property for which the attachment or perfection of a
Lien thereon is not governed by the Uniform Commercial Code, (b) any property
which, subject to the terms of Section 8.10, is subject to a Lien of the type
described in Section 8.4(d) pursuant to documents which prohibit such Loan Party
from granting any other Liens in such property and (c) the Equity Interests of
any Foreign Subsidiary to the extent not required to be pledged to secure the
Secured Obligations pursuant to Section 7.9(a).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages to the Guaranty on the date
hereof, (b) each Person that joins the Guaranty as a Guarantor pursuant to
Section 7.8 or otherwise, and (d) the successors and permitted assigns of the
foregoing.

 

“Guaranty” means the Continuing and Unconditional Guaranty dated as of the date
of this Agreement by and among the Guarantors and the Bank.

 

“Immaterial Subsidiary” means any Subsidiary that as of the date of
determination (a) does not conduct any business activity and (b) does not have
assets or property with an aggregate fair market value in excess of $50,000.

 

“JC Acquisition” means the acquisition by the Borrower of the Equity Interests
of the Borrower pursuant to the JC Acquisition Documentation.

 

 4 

 

  

“JC Acquisition Documentation” means that certain Membership Interest Purchase
Agreement dated as of September 4, 2015 among the Borrower and the JC Sellers
and all other documents, agreements and instruments relating to the JC
Acquisition (including the JC Seller Earn-Out) in each case including all
schedules and exhibits thereto.

 

“JC Seller Earn-Out” means the Contingent Obligations (as defined in the JC
Acquisition Document) of the Borrower to the JC Sellers.

 

“JC Sellers” means Johnson Controls, Inc. and Johnson Control Federal Systems,
Inc.

 

“JC Subordination Agreement” means the Subordination Agreement dated as of the
date of this Agreement among the Bank, the JC Sellers and the Loan Parties
relating to the JC Seller Earn Out.

 

“LIBOR Daily Floating Rate” means a fluctuating rate of interest which can
change on each banking day. The rate will be adjusted on each banking day to
equal the London Interbank Offered Rate (or a comparable or successor rate which
is approved by the Bank) for U.S. Dollar deposits for delivery on the date in
question for a one month term beginning on that date. The Bank will use the
London Interbank Offered Rate as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Bank from
time to time) as determined at approximately 11:00 a.m. London time two (2)
London Banking Days prior to the date in question, as adjusted from time to time
in the Bank’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. If such rate is not available at
such time for any reason, then the rate will be determined by such alternate
method as reasonably selected by the Bank. A “London Banking Day” is a day on
which banks in London are open for business and dealing in offshore dollars. If
at any time the LIBOR Daily Floating Rate is less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, the Guaranty, the Security Agreement, the
Pledge Agreement and any other document, agreement or instrument required by or
delivered in connection with this Agreement.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; (c) a
material impairment of the rights and remedies of the Bank under any Loan
Document to which it is a party; or (d) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

 5 

 

  

“Permitted Acquisition” means any Acquisition by any Loan Party, provided that
(a) no Event of Default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an Event of Default under this
Agreement, shall have occurred and be continuing or would result from such
Acquisition, (b) the property acquired (or the property of the Person acquired)
in such Acquisition is used or useful in the same or a similar line of business
as the Borrower and its Subsidiaries were engaged in on the date of this
Agreement (or any reasonable extensions or expansions thereof), (c) in the case
of an Acquisition of the Equity Interests of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition, (d) the representations and warranties made by
the Loan Parties in each Loan Document shall be true and correct in all material
respects at and as if made as of the date of such Acquisition (after giving
effect thereto), (e) if such Acquisition involves the purchase of an interest in
a partnership between any Loan Party as a general partner and entities
unaffiliated with the Borrower as the other partners, such Acquisition shall be
effected by having such equity interest acquired by a corporate holding company
directly or indirectly wholly-owned by such Loan Party newly formed for the sole
purpose of effecting such transaction, (f) the Loan Parties shall have
unrestricted cash and cash equivalents and availability existing under the
Revolving Facility of at least $5,000,000 in the aggregate after giving effect
to such Acquisition, (g) the Borrower shall have provided the Bank with written
notice of such Acquisition ten (10) days prior to the consummation of such
Acquisition, together with calculations demonstrating that after giving effect
to such Acquisition on a pro forma basis (i.e., as if such Acquisition and the
incurrence of any indebtedness in connection therewith had been made on the
first day of the applicable period) (i) the Borrower would be in compliance with
the financial covenants set forth in Sections 7.3, 7.4, 7.5 and 7.6, recomputed
as of the last day of the period of twelve consecutive months most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.2 and (ii) the Consolidated Total Leverage Ratio and Consolidated
Senior Leverage Ratio shall each be 0.50 less than the maximum ratios permitted
under Sections 7.3 and 7.4, in each case recomputed as of the last day of the
period of twelve consecutive months most recently ended for which the Borrower
has delivered financial statements pursuant to Section 7.2, (h) the Borrower
shall have delivered to the Bank annual financial statements for the acquired
Person or property (including, without limitation, a balance sheet, income
statement, statement of retained earnings and statement of cash flows for the
acquired Person or property for the period of twelve consecutive months most
recently ended not less than 30 days prior to such Acquisition demonstrating
EBITDA of the acquired Person or property for such period greater than $0), and
(i) the aggregate cash and non-cash consideration (including assumed
indebtedness, the good faith estimate by the Borrower of the maximum amount of
any deferred purchase price obligations (including any earn out payments) and
Equity Interests) for any such Acquisition shall not exceed $5,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Plan” means a pension, profit-sharing, or stock bonus plan intended to qualify
under Section 401(a) of the Code, maintained or contributed to by the Borrower,
any Subsidiary or any ERISA Affiliate, including any multiemployer plan within
the meaning of Section 4001(a)(3) of ERISA.

 

“Pledge Agreement” means the Pledge Agreement dated as of the date of this
Agreement by and among the Loan Parties and the Bank.

 

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

 

“Reporting Period” means each reporting period for which financial statements
are required to be delivered pursuant to Section 7.2.

 

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

 6 

 

  

“Secured Obligations” means (a) all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document and (b) all advances to, and debts, liabilities, obligations, covenants
and duties of, the Borrower or any Subsidiary under any Cash Management
Agreement or Swap Contract with the Bank or an Affiliate of Bank, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Bankruptcy Code
of the United States, or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect,
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“Security Agreement” means the Security Agreement dated as of the date of this
Agreement by and among the Loan Parties and the Bank.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (e) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured and (f) such Person does not intend, in any
transaction, to hinder, delay or defraud either present or future creditors or
any other person to which such Person is or will become, through such
transaction, indebted. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Subordinated Indebtedness” means, collectively the Existing Unsecured
Indebtedness and the JC Seller Earn Out.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or equivalent governing body (other than Equity Interests having such
power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

 7 

 

  

“Transaction” means, collectively the JC Acquisition, the making of any
extensions of credit on the date hereof by the Bank to the Borrower and the
application of the proceeds thereof, the issuance of the JC Seller Earn-Out on
the date of this Agreement and all related transactions, including the repayment
of Existing Indebtedness.

 

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

 

 8 

 

  

List of Schedules to the Loan Agreement:

 

Schedule 6.13 – Subsidiaries

Schedule 6.15 – Intellectual Property; Licenses; Etc.

Schedule 6.l7(a) – (c) – Business Locations; Taxpayer Identification Number

Schedule 8.3 – Other Debts

Schedule 8.4 – Liens

Schedule 8.5 – Investments

Schedule 8.6 – Loans

 

   

 

  

Schedule 6.13Subsidiaries

 

Versar, Inc. owns or will own 100% of the equity interests of the below
subsidiaries:

 

Loan Parties:

 

1.GEO-MARINE, Inc. (TX)

a.Number of shares of each class of interest outstanding and owned by Versar,
Inc.: 1,000 shares

2.J.M. WALLER ASSOCIATES, INC. (VA)

a.Number of shares of each class of interest outstanding and owned by Versar,
Inc.: 9,800 shares

3.VERSAR INTERNATIONAL, INC. (DE)

a.Number of shares of each class of interest outstanding and owned by Versar,
Inc.: 10,000 shares

4.JOHNSON CONTROLS SECURITY SYSTEMS, L.L.C. (Name to be changed to VERSAR
SECURITY SYSTEMS, LLC) (FL) [NTD: Ownership effective as of 11:59 PM on
9/30/2015; name change to be filed as of 10/1/2015]

a.Number of shares of each class of interest outstanding and owned by Versar,
Inc.: 100% of the membership interests

 

Immaterial Subsidiaries:

1.GEOMET TECHNOLOGIES, LLC (MD)

a.Number of membership interests of each class of interest outstanding and owned
by Versar, Inc.: 2,000 shares

2.CHARRON CONSTRUCTION CONSULTING, INCORPORATED (VA)

a.Number of shares of each class of interest outstanding and owned by Versar,
Inc.: 1,000 shares

3.SCIMAN CORP. (DE)

a.Number of shares of each class of interest outstanding and owned by Versar,
Inc.: 1,000 shares

 

Foreign Subsidiary:

1.GEOI 1 LTD (UK)

a.Number of shares of each class of interest outstanding and owned by Versar,
Inc.: 130,000 “A” ordinary shares and 70,000 “B” ordinary shares

 

GEOI 1 LTD owns 100% of the equity interests of the below subsidiaries:

1.PROFESSIONAL PROTECTION SYSTEMS LIMITED (UK)

a.Number of shares of each class of interest outstanding and owned by GEOI 1
LTD.: 100% of the equity interests

2.PERSONAL PROTECTION SYSTEMS LIMITED (UK)

a.Number of shares of each class of interest outstanding and owned by GEOI 1
LTD.: 100% of the equity interests

 

 2 

 

  

Schedule 6.15 Intellectual Property; Licenses; Etc.

 

Geo-Marine, Inc.

(Texas Corporation)

 

U.S. Trademarks

 

Registered Marks

 

Mark   Reg. No.   Reg. Date GEO-MARINE and Design   3085287   04/25/06 MARS  
3085286   04/25/06

 

Geomet Technologies, LLC

(Maryland Limited Liability Company)

 

U.S. Trademarks

 

Registered Marks

 

Mark   Reg. No.   Reg. Date DTAPS   4179090   07/24/12 GEOMET and Design  
1772035   05/18/93 GEOMET   1767756   04/27/93

 

J.M. Waller Associates, Inc.

(Virginia Corporation)

 

U.S. Trademarks

 

Registered Marks

 

Mark   Reg. No.   Reg. Date J.M. WALLER ASSOCIATES, INC. and Design   3715800  
11/24/09 Design Only   3712538   11/17/09

 

 3 

 

  

Versar, Inc.

(Delaware Corporation)

 

U.S. Trademarks

 

Registered Marks

 

Mark   Reg. No.   Reg. Date VERSAR   4750410   06/09/15 V and Design   4750409  
06/09/15 V and Design   4750408   06/09/15 HEATCOMMANDER   3702391   10/27/09
VIAP   3603851   04/07/09 VERSAR   1184290   01/05/82 VERSAR   0917848  
08/03/71

 

Geomet Technologies, LLC

(Maryland Limited Liability Company)

 

U.S. Copyright

 

Registered Copyright

 

Title   Reg. No. Reg. Date GUIDE TO CLINICAL CARE IN ISOLATED ENVIRONMENTS.  
TXu000052354   06/30/80

 

Versar, Inc.

(Delaware Corporation)

 

U.S. Copyrights

 

Registered Copyrights

 

Title

  Reg. No. Reg. Date NEXMIS SOFTWARE.   TX0005871294   08/06/03 IN PARTNERSHIP
WITH EARTH I PRODUCED FOR VERSAR, INC., BY SONIC IMAGES PRODUCTIONS ; DIRECTOR,
JOLIE BARBIERE.   PA0000508933   01/18/91 HAZARDOUS WASTE MANAGEMENT FACILITIES
DIRECTORY : TREATMENT, STORAGE, DISPOSAL, AND RECYCLING I BY U. S. ENVIRONMENTAL
PROTECTION AGENCY, VERSAR, INC., CAMP DRESSER & MCKEE, INC.   TX000276203l  
03/22/90 GUIDE TO COAL PREPARATION PLANTS IN THE UNITED STATES.   TX0000946303  
07/15/82 GUIDE TO FEDERAL LAWS AND REGULATIONS AFFECTING COAL PREPARATION
PLANTS.   TX0000946304   07/15/82

 



 4 

 



 

Schedule 6.17(a) - (c) Business Locations; Taxpayer Identification Number

 

Schedule 6.17(a):

 

Leased business locations:

VIRGINIA (HQ) - Springfield

6850 Versar Center

Springfield, VA 22151

 

ARIZONA

1820 East Ray Road

Chandler, AZ 85225

 

COLORADO

1235 W. 124th Street

Suite 104

Westminster, CO 80234

 

GEORGIA

100 Hartsfield Centre Pkwy

Suite 610

Atlanta, GA 30354-1390

 

HAWAII

First Location: 99-1295 Waiuia Place, Aiea, Hawaii 96701

Second Location: 733 Bishop Street, Pacific Guardian Center, Makai Tower Suite
No. 1820, Honolulu, Hawaii 96813 (currently being subleased to Layton
Construction, Inc.)

 

IDAHO

5918 W. Victory Rd.

Boise, ID 83709

 

MARYLAND - Columbia

9200 Rumsey Road

Columbia, MD 21045

 

MARYLAND - Germantown

20251 Century Blvd.

Germantown, MD 20874

 

SOUTH CAROLINA

498 Wando Park Blvd.

Suite 500

Mt. Pleasant, SC 29464

 

 5 

 

 

TEXAS - El Paso

4725 Ripley Dr.

Space A

El Paso, TX 79922

 

TEXAS - Richardson

700 International Parkway,

Suite 104

Richardson, TX 75081

 

TEXAS - San Antonio

85 NE Loop 410

Suite 500

San Antonio, TX 78216

 

85 NE Loop 410

Suite 217

San Antonio, TX 78216

 

VIRGINIA - Dulles

45610 Woodland Road

Suite 100

Dulles, VA 20166

 

VIRGINIA - Hampton

2713 Magruder Blvd.

Hampton, VA 23666

 

Schedule 6.17(b):

 

1.VERSAR, INC. (DE)

a.Chief Executive Office: VIRGINIA (HQ) - Springfield, 6850 Versar Center,
Springfield, VA 22151

b.Organizational Identification #: 720504

c.Federal ID #: 54-0852979

2.GEO-MARINE, Inc. (TX)

a.Chief Executive Office: VIRGINIA (HQ) - Springfield, 6850 Versar Center,
Springfield, VA 22151

b.Organizational Identification #: 0029884600

c.Federal ID #: 75-1372239

3.VERSAR INTERNATIONAL, INC. (DE)

a.Chief Executive Office: VIRGINIA (HQ) - Springfield, 6850 Versar Center,
Springfield, VA 22151

b.Organizational Identification #: 2708171

c.Federal ID #: 30-0426671

 

 6 

 

 

4.GEOMET TECHNOLOGIES, LLC (MD)

a.Chief Executive Office: VIRGINIA (HQ) - Springfield, 6850 Versar Center,
Springfield, VA 22151

b.Organizational Identification #: F0l107341

c.Federal ID #: 35-2188742

5.CHARRON CONSTRUCTION CONSULTING, INCORPORATED (VA)

a.Chief Executive Office: VIRGINIA (HQ) - Springfield, 6850 Versar Center,
Springfield, VA 22151

b.Organizational Identification #: 04036646

c.Federal ID #: 31-1369060

6.J.M. WALLER ASSOCIATES, INC. (VA)

a.Chief Executive Office: VIRGINIA (HQ) - Springfield, 6850 Versar Center,
Springfield, VA 22151

b.Organizational Identification #: 04082657

c.Federal ID #: 54-1661762

7.SCIMAN CORP. (DE)

a.Chief Executive Office: VIRGINIA (HQ) - Springfield, 6850 Versar Center,
Springfield, VA 22151

b.Organizational Identification #: 2764043

c.Federal ID #: 21-0692362

8.JOHNSON CONTROLS SECURITY SYSTEMS, L.L.C. (Name to be changed to VERSAR
SECURITY SYSTEMS, LLC) (FL) [NTD: Ownership effective as of 11:59 PM on
9/30/2015; name change to be filed as of 10/1/2015]

a.Chief Executive Office: VIRGINIA (HQ) - Springfield, 6850 Versar Center,
Springfield, VA 22151

b.Organizational Identification #: L01000019364

c.Federal ID #: 58-2664130

 

Schedule 6.17(c):

 

CHARRON CONSTRUCTION CONSULTING, INCORPORATED

(a Virginia Corporation)

Acquired by Versar, Inc.: May 31, 2012

 

GEO-MARINE, INC.

(a Texas Corporation)

Acquired by Versar, Inc.: September 3, 2013

 

GEOMET TECHNOLOGIES, LLC

(a Maryland Limited Liability Corporation)

Acquired by Versar, Inc.: November 12, 1985

Changed to LLC: November 11, 2002

 

J.M. WALLER ASSOCIATES, INC.

(a Virginia Corporation)

Acquired: June 30, 2014

 

 7 

 

 

VERSAR INTERNATIONAL, INC.

(a Delaware Corporation)

Formerly Versar Services, Inc., Name Changed March 8, 2006

Formerly VIAP, Inc., Named Changed March 5, 2010

 

SCIMAN CORP.

(a Delaware Corporation)

Formerly Versar Acquisition I, Corp., Named Changed October 23, 1997

Formerly Science Management Corporation, Name Changed June 3, 1999

 

JOHNSON CONTROLS SECURITY SYSTEMS, L.L.C. (Name to be changed to VERSAR SECURITY
SYSTEMS, LLC)

(a Florida limited liability company)

Acquisition by Versar, Inc.: Effective as of 11:59 PM September 30, 2015

Name Change to be Filed as of October 1, 2015

 

 8 

 

 

Schedule 8.3 Other Debts

 

1.Certain deferred compensation agreements which were entered into by Versar,
Inc. during a period from 1988 through 1996 as more fully set forth on the
Deferred Compensation Spreadsheet attached hereto. As of 30 September 2015, and
to the best of Versar, Inc.’s knowledge, only the agreements with three
individuals remain outstanding, as shown on the attached spreadsheet. The total
outstanding amount is $1,125,567.00.

2.Fifteen Bond Agreements by and between Versar, Inc. and the parties listed on
the attached Bond Agreement Spreadsheet dated as of the dates listed on the
attached Bond Agreement Spreadsheet.

3.The following liens:

a.UCC Financing Statement by and between CHARRON CONSTRUCTION CONSULTING, INC.
[sic] and Stellar One Bank, filed 12/18/2009, #09-11-18-7007

b.UCC Financing Statement and Addendum by and among GEOMET TECHNOLOGIES, LLC,
Siemens Financial Services, Inc., and Thermo Electron Financial Services Inc. ,
filed 10/22/2003, #0000000181169289

c.UCC Financing Statement by and between J.M. WALLER & ASSOCIATES, INC. and
Steelcase Financial Services Inc., filed 6/6/2013, #13-06-06-3922-8

 

 9 

 

 

Schedule 8.4 Liens

 

1.See the liens listed in item #3 on Schedule 8.3 which is incorporated herein
by reference.

2.The following liens (to be released with closing proceeds):

a.UCC Financing Statement by and between CHARRON CONSTRUCTION CONSULTING,
Incorporated and United Bank, #12-09-14-4005-6

b.UCC Financing Statement by and between GEO-MARINE, INC. and United Bank,
#14-0003829704

c.UCC Financing Statement by and between GEOMET TECHNOLOGIES, LLC and United
Bank, #0000000181167255

d.UCC Financing Statement by and between J.M. WALLER ASSOCIATES, INC. and United
Bank, #14-07-09-3815-1

e.UCC Financing Statement by and between VERSAR INTERNATIONAL, INC. and United
Bank, #2010 0935779

f.UCC Financing Statement by and between VERSAR, INC. and United Bank, #3262665
6

 

 10 

 

 

Schedule 8.5 Investments

 

None

 

 11 

 

 

Schedule 8.6 Loans

 

None

 



 12 

 